Citation Nr: 0838209	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  08-06 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for anxiety neurosis 
with depression, currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1960 to 
March 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Regional 
Office (RO) that denied the veteran's claim for an increased 
rating for his service-connected psychiatric disability and 
for a total rating based on individual unemployability due to 
service-connected disability.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that a higher rating is warranted for his 
service-connected psychiatric disability and that it renders 
him unable to work.  

The record discloses that the veteran was most recently 
afforded a psychiatric examination by the VA in December 
2006.  Following that examination, the examiner commented 
that the veteran was suffering mild to moderate symptoms of 
stress and dysphoria.  He was assigned a Global Assessment of 
Functioning score of 60.  

VA outpatient treatment records reveal that the veteran was 
seen in December 2006.  He was noted to be worried, and his 
affect was constricted, anxious and dysphoric.  It was also 
indicated that the veteran had recently been diagnosed with 
diabetes mellitus, and this had caused an increased sense of 
future hopelessness.  The impression was major depressive 
disorder, recurrent, and a Global Assessment of Functioning 
score of 40 was assigned.  Similar findings were recorded the 
following month.  When he was seen in September 2007, it was 
reported that he had depression with profound asthenia and 
feelings of hopelessness.  While he was not taking medication 
for it, the examiner stated that the veteran had agreed to 
take medication for anxiety.  It was also indicated that the 
veteran was being followed in the mental health clinic for 
depression.  There is no indication that such records have 
been requested.

Thus, the record may not accurately reflect the current 
severity of the service-connected anxiety neurosis.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was 
required to afford a contemporaneous medical examination 
where examination report was approximately two years old); 
see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Ongoing medical records should also be obtained. 38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  The RO/AMC should contact the veteran 
and request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for anxiety neurosis 
with depression.  After securing the 
necessary authorizations for release of 
this information, the RO/AMC should seek 
to obtain copies of all treatment records 
referred to by the veteran.  In addition 
VA mental health treatment records dating 
since August 2007 from the West Haven VA 
healthcare system should be obtained

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and severity of his anxiety 
neurosis.  The psychiatrist should 
describe all symptoms related to his 
psychiatric disability in detail, and 
indicate how the symptoms affect his 
social and industrial capacity, to 
include the assignment of a Global 
Assessment of Functioning score.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
and reviewed by the examiner in 
conjunction with the examination.

3.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the veteran's claim for 
an increased rating for his anxiety 
neurosis may be granted.  If not, he and 
his representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



